Exhibit 10.4

GUARANTY

THIS GUARANTY is dated and made effective as of July 17, 2013 (this “Guaranty”),
and is made by Health Insurance Innovations, Inc., a Delaware Corporation
(“Guarantor”) in favor of Joseph Safina (“Safina”), Howard Knaster (“Knaster”)
and Jorge Saavedra (“Saavedra”, and together with Safina and Knaster,
“Beneficiaries”).

WHEREAS, Health Plan Intermediaries Holdings, LLC, a Delaware limited liability
company (“Buyer”), Guarantor and Beneficiaries, are parties to that certain
Stock Purchase Agreement dated as July 17, 2013 (the “Agreement”);

WHEREAS, Buyer is subsidiary of Guarantor;

WHEREAS, pursuant to the Agreement, Guarantor is required to deliver this
Guaranty to Beneficiaries in connection with the execution and delivery of the
Buyer Note (as defined in the Agreement); and

WHEREAS, as the corporate parent of Buyer, Guarantor will be benefited by the
consummation of the transactions contemplated by the Agreement and the Buyer
Note.

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Guarantor agrees as follows:

1. Guarantor unconditionally and irrevocably guarantees to Beneficiaries the
payment by Buyer of all of Buyer’s obligations under the Buyer Note (the
“Obligations”). Guarantor hereby waives (a) grace, demand, presentment, and
protest or notice of dishonor with respect to the Obligations; (b) notice of or
as to grace, demand, presentment and protest; (c) notice of non-payment or other
defaults under the Buyer Note; (d) notice of and/or any right to consent or
object to the assignment of any interest in the Obligations, the creation,
advancement, accrual, renewal, increase, extension or rearrangement of the
Obligations; (e) filing of Litigation (as defined in the Agreement) by
Beneficiaries (or any one of them) in collection or enforcement of the
Obligations; (f) any other notice regarding the Obligations; and (g) any right
it may have to require Beneficiaries (or any one of them) to proceed against
Buyer or against any other party. Guarantor agrees that all of the obligations
under this Guaranty are independent of the Obligations and that separate
Litigation may be brought against Guarantor whether or not Litigation is
commenced against Buyer under the Buyer Note. Notwithstanding anything contained
herein to the contrary, Guarantor reserves the right to assert any and all
defenses which Buyer may have under the Buyer Note (including, without
limitation, any right of set-off pursuant to Section 8.5(d) of the Agreement)
with respect to the payment and performance of the Obligations.

2. This Guaranty will be binding upon Guarantor’s successors and permitted
assigns and is a guarantee of payment only and not of performance or collection.
This is a continuing Guaranty and shall remain in effect as to Guarantor only
until all of the Obligations are discharged and fulfilled in full in accordance
with the terms and conditions of the Buyer Note.



--------------------------------------------------------------------------------

3. Expenses. Guarantor agrees to pay on demand all fees and out of pocket
expenses (including the reasonable fees and expenses of Beneficiaries’ counsel)
reasonably relating to the enforcement or protection of the rights of
Beneficiaries (or any one of them) hereunder; provided, that Guarantor shall not
be liable for any fees or expenses of Beneficiaries (or any one of them) if no
payment under this Guaranty is due.

4. Recapture. Anything in this Guaranty to the contrary notwithstanding, if any
Beneficiary receives any payment or payments on account of the Obligations
guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other Person (as
defined in the Agreement) under any bankruptcy Law (as defined in the
Agreement), common Law or equitable doctrine, then to the extent of any sum not
finally retained by any such Beneficiary, Guarantor’s obligations to any such
Beneficiary shall be reinstated and this Guaranty shall remain in full force and
effect (or be reinstated) until payment shall have been made to any such
Beneficiary, which payment shall be due on demand.

5. Further Assurances. Guarantor shall execute and deliver all such further
documents and instruments and do all acts and things as may be reasonably
required to carry out the full intent and purpose of this Guaranty.

6. Notices. All notices and other communications given or made pursuant hereto
shall be in writing, shall be made, and shall deemed to have been duly given or
made in the manner and to the addressees specified in Section 10.2 of the
Agreement (or at such other address, facsimile number or e-mail address for a
party as shall be specified by like notice).

7. Severability. Whenever possible, each provision or portion of any provision
of this Guaranty will be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision or portion of any provision of this
Guaranty is held to be invalid, illegal or unenforceable in any respect under
any applicable Law, such invalidity, illegality or unenforceability will not
affect any other provision or portion of any provision in such jurisdiction, and
this Guaranty will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.

8. Entire Agreement. This Guaranty constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, of the parties with respect
to the subject matter hereof.

9. Assignment. This Guaranty shall not be assigned, in whole or in part, by
operation of law or otherwise without the prior written consent of, as
applicable, Beneficiaries or Guarantor. Any attempted assignment in violation of
this Section 9 shall be void. This Guaranty shall be binding upon, shall inure
to the benefit of, and shall be enforceable by Guarantor and Beneficiaries and
their respective successors and permitted assigns.

10. No Third-Party Beneficiaries. This Guaranty is for the sole benefit of
Beneficiaries and their respective successors and permitted assigns and nothing
in this Guaranty, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Guaranty.

 

- 2 -



--------------------------------------------------------------------------------

11. Amendment; Waivers. No provision of this Guaranty may be amended,
supplemented or modified except by a written instrument signed by Guarantor and
Beneficiaries. No provision of this Guaranty may be waived except by a written
instrument signed by the party against whom the waiver is to be effective. No
failure or delay by any Beneficiary or Guarantor in exercising any right, power
or privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

12. Governing Law, Submission to Jurisdiction, Waiver of Jury Trial. This
Guaranty shall be interpreted and construed in accordance with the Laws of the
State of Florida, without regard to its conflict of laws principles that would
require application of the Laws of a jurisdiction other than the State of
Florida. The parties hereby irrevocably and unconditionally (a) submit to the
exclusive jurisdiction of any State or Federal Court sitting in Tampa, Florida
(any such court, a “Designated Court”), over any Litigation arising out of or
relating to this Guaranty; (b) agree that service of any process, summons,
notice or document by the means specified herein shall be effective service of
process for any Litigation brought against such party in a Designated Court;
(c) waive any objection to the laying of venue of any such Litigation brought in
a Designated Court has been brought in an inconvenient forum; and (d) agree that
final judgment in any such Litigation in a Designated Court shall be conclusive
and binding upon the parties and may be enforced in any other courts to whose
jurisdiction the party against whom enforcement is sought may be subject, by
suit upon such judgment. IN ADDITION TO THE FOREGOING, EACH PARTY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS GUARANTY, AND EACH PARTY HEREBY ACKNOWLEDGES
THAT SUCH WAIVER IS MADE WITH FULL UNDERSTATING AND KNOWLEDGE OF THE NATURE OF
THE RIGHTS AND BENEFITS WAIVED HEREBY.

13. Counterparts. This Guaranty may be executed one or more counterparts, each
of which when so executed shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by facsimile or other
means of electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set its signature as of the
date first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

/s/ Michael Kosloske

  Name:   Michael Kosloske   Title:   President, Chairman and Chief Executive
Officer

Accepted by each of the undersigned Beneficiaries as of the date first written
above:

 

/s/ Joseph Safina

Joseph Safina

/s/ Howard Knaster

Howard Knaster

/s/ Jorge Saavedra

Jorge Saavedra

(Signature Page to Guaranty)